        Case 1:19-cv-00600-DAD-JLT Document 76 Filed 02/03/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RP GOLDEN STATE MANAGEMENT,                       Case No.: 1:19-cv-00600-DAD-JLT
     LLC,
12                                                     ORDER DISCHARGING ORDER TO SHOW
                    Plaintiff,                         CAUSE
13
            v.                                         (Doc. 73)
14
     OHIO SECURITY INSURANCE
15   COMPANY,
                    Defendant.
16
17          The Court ordered the plaintiff to show cause why the action should not be dismissed for
18   failure to comply with the Court’s orders and retain counsel for the corporation. (Doc. 73.) The
19   plaintiff has responded and detailed the diligent attempt to retain counsel. (Doc. 75.) Therefore, the
20   Court ORDERS:
21          1.      The order to show cause (Doc. 73) is DISCHARGED;
22          2.      No later than March 1, 2021, counsel for the corporation SHALL file a notice of
23   appearance. Alternatively, the plaintiff may file a notice of voluntary dismissal of this action.
24
25   IT IS SO ORDERED.
26
        Dated:     February 3, 2021                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
